                 Case 5:18-cv-00862-EJD Document 20 Filed 06/08/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11
12 FAREED SEPEHRY-FARD,                                 Case No. 5:20-cv-03585 NC
13                       Plaintiff,                     SUA SPONTE JUDICIAL
                                                        REFERRAL FOR PURPOSES OF
14               v.                                     DETERMINING RELATIONSHIP
                                                        OF CASES
15 U.S. BANK NATIONAL ASSOCIATION,
     et al.,
16
                         Defendants.
17
18
               In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19
     above captioned case is referred to District Judge Edward J. Davila to determine whether it
20
     is related to 5:18-cv-00862 EJD, Fareed Sepehry-Fard v. Internal Revenue Service, et al..
21
               IT IS SO ORDERED.
22
23
               Date: June 8, 2020                   _________________________
24                                                  Nathanael M. Cousins
                                                    United States Magistrate Judge
25
26
27
28
     Case No. 20-cv-03585 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
